     Case 3:20-cv-00678-JAH-JLB Document 19 Filed 07/08/20 PageID.371 Page 1 of 2



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10    TRACEE WEST,                                       Case No. 20cv678-JAH (JLB)
11                                      Plaintiff,
                                                         ORDER VACATING HEARING
12    v.
13    RELIANT FINANCIAL
      CORPORATION dba GOLD
14
      ACCEPTANCE, a California Corporation,
15    ALLIANCE CREDIT SERVICES, INC.,
      a California Corporation, SMITH AND
16
      ASSOCIATES, an unknown business
17    entity, EQUIFAX INFORMATION
      SERVICES, LLC, EXPERIENCE
18
      INFORMATION SOLUTIONS, INC.,
19    and DOES 1-10,
20                                    Defendants.
21
22         After careful review, the Court deems Defendants Reliant Financial Corporation et
23   al.’s motion to compel arbitration (Doc. No. 10), suitable for adjudication without oral
24   argument. See CivLR 7.1 (d.1).
25   ///

26   ///

27   ///

28   ///

                                                     1
                                                                                20cv678-JAH (JLB)
     Case 3:20-cv-00678-JAH-JLB Document 19 Filed 07/08/20 PageID.372 Page 2 of 2



1          Accordingly, IT IS HEREBY ORDERED that Defendants’ motion is taken under
2    submission without oral argument and the hearing set for July 13, 2020, is VACATED.
3    The Court will issue an order in due course.
4          IT IS SO ORDERED.
5
6
7
8    DATED: July 8, 2020
                                                    _________________________________
9
                                                    Hon. John A. Houston
10                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                            20cv678-JAH (JLB)
